UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1274



EDWARD J. BRYANT,

                                              Plaintiff - Appellant,

          versus


F. WHITTEN PETERS, Secretary of the Air Force,
Charleston Air Force Base, South Carolina,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-00-1557-2-8AJ)


Submitted:   July 1, 2002                   Decided:   July 12, 2002


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward J. Bryant, Appellant Pro Se. Joseph Parkwood Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward   J.   Bryant    appeals    the   district   court’s    orders

dismissing his breach of contract and employment discrimination

claims.   We have reviewed the record and the district court’s

opinion accepting the recommendations of the magistrate judge and

find no reversible error.      Accordingly, we affirm on the reasoning

of the district court.      See Bryant v. Peters, No. CA-00-1557-2-8AJ

(D.S.C. Apr. 17, 2001 & Feb. 6, 2002).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                    2